Citation Nr: 1303219	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of an oral cystectomy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim of a rating in excess of 10 percent for residuals of an oral cystectomy.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.   During the hearing, the undersigned granted a requested 30-day abeyance for submission of additional evidence.

In September 2012, the Veteran's representative submitted additional medical evidence to the RO that was forwarded to the Board with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted. 
 
The Veteran served as a U.S. Army combat engineer with peacetime duty in Germany.  He contends that the residuals of an oral cystectomy in service are more severe than are contemplated by the current rating and that the residuals include recurrent cysts and should be classified as a compensable dental disorder. 

Service treatment records show that the Veteran underwent oral surgery in October 1977 and again in October 1978 to remove a kerato cyst from the buccal plate area of tooth number 19.  In December 1978, the attending oral surgeon noted some numbness in the area and in the lip with questionable nerve regeneration.  

In support of an April 1982 claim for service connection for residuals of the oral cystectomy at tooth 19, the Veteran submitted a record of private dental care that shows the surgical removal of a papilloma in the area of teeth 29 and 30.  In September 1982, the RO granted service connection for residuals of an oral cyst and assigned a noncompensable rating under Diagnostic Code 7899 for an unspecified skin disorder without further explanation.  

In July 2010, a VA examiner noted the Veteran's reports of continued numbness in the area of tooth 19 with difficulty moving his jaw in the morning and pain at the back of his mouth.  On examination, there was a severely receding gum line at tooth 19 and sensitivity to light touch but no disfigurement, loss of tongue function, or inability to fully close the mouth.  In November 1998, the RO granted an increased rating of 10 percent under Diagnostic Code 8212 for incomplete moderate paralysis of the 12th cranial nerve.   

In March 2008, a VA neurologist noted the Veteran's reports of gum numbness that was not bothering him but that he experienced pain on both sides of the temporomandibular joint, especially while trying to eat in the mornings.  The pain ceased after a few seconds and did not recur later in the day.  The Veteran also experienced numbness in an area the size of a quarter on the left lower lip that did not interfere with speech or chewing.  On examination, there was normal motion of the lower jaw and a well healed indentation under the left lower canine tooth.  There was numbness on the outer aspect of the skin at the angle of the mouth of about two centimeters in diameter.  Speech was normal with no weakness of lower jaw muscles.  The neurologist reviewed VA electronic medical records and concluded that the neurologic deficit was stable and unchanged.  

In June 2008, the Veteran contended that the residuals of the cystectomy in service should be considered a dental disorder for rating and treatment purposes.  

In July 2008, the RO denied a rating in excess of 10 percent for residuals of the cystectomy.  Although the electronic record continues to refer to Diagnostic Code 8212, a handwritten change in the claims file copy refers to Diagnostic Code to 8205 for incomplete moderate paralysis of the 5th cranial nerve.  The rating criteria are the same under both Diagnostic Codes. 

In written statements in September and October 2008, the Veteran noted that consideration should be afforded to disfigurement of his face, that he continued to have abscesses in the area, and that he required dental care to keep his gums and teeth healthy.  In May 2009, a VA primary care physician noted continued gum and lip numbness and additionally noted a loss of left side facial muscle mass.  In January 2010, the VA neurologist examined the Veteran and noted stable and unchanged gum and lip numbness and no loss of tongue function.  The neurologist noted that function of the 12th cranial nerve was normal but that the left mandibular loss of sensation was associated with the 5th (trigeminal) cranial nerve.  The neurologist also noted a new small cyst in the gum below the level of the tooth and referred the Veteran for a dental examination.  

In February 2010, three VA dentists noted a review of the electronic medical records and accurately summarized the history including the Veteran's report of no recurrence of the cyst after service.  On examination, the dentists noted no limitation of masticatory function and no boney loss of maxilla or mandible.  There was continued parathesia and hypothesia of the lower left lingual and baccal gingival tissue distal to tooth 19.  The dentists also noted a small clear lesion between teeth 29 and 30 and recommended a biopsy.  The dentists also noted generally poor oral hygiene, plaque, debris, and calculus in the area of tooth 19, and multiple carious teeth but no limitation of movement of the tongue.  The dentists confirmed the paresthesia associated with the third branch of the trigeminal nerve.  

In an April 2010 statement of the case, the RO continued to assign a 10 percent rating under Diagnostic Code 8205 for incomplete, moderate paralysis associated with the 5th (trigeminal) cranial nerve.  The RO did not address the Veteran's claim for dental care as necessary for the treatment of the service-connected residuals of the cystectomy. 

In an August 2012 Board hearing, the Veteran stated that he experienced recurrent abscesses in the affected area about once per year but did not seek treatment because of the expense.  He stated that he experienced morning locking of his jaw that interfered with eating breakfast and a deformity of one side of his face.  He further stated that the area of numbness had grown larger and that he had recently undergone VA oral surgery to remove another cyst in the same area.  He stated that his VA dentist told him that the new cyst was related to the service-connected disability. 

In August 2012, the Veteran underwent oral surgery to remove a cyst between teeth 21 and 22.  A pathology report showed fragments of bone and oral mucosa with a benign simple cyst.  The pathologist noted, "chronic bone loss exposing proximal root surface #21 and 22."  

The above-cited evidence suggests that the Veteran's disorder has become more severe because of a facial deformity that has not been evaluated.  There is also medical evidence of a recurrent oral cyst and bone loss in the area of the cyst that was excised in service.  To ensure that the record reflects the current severity of the Veteran's service-connected residuals of a oral cystectomy, the Board finds that dental examination following the August 2012 surgery is needed to properly evaluate the disability including whether the recurrent symptoms represent a chronic dental disorder or disfigurement that is a part of the service connected disability for which a higher or separate rating or access to dental care is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate medical professional, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well have adverse consequences on his increased rating claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The Veteran submitted some VA medical records from the Palo Alto Healthcare System (HCS) dated through August 21, 2012; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to ensure a complete file of VA outpatient records, the RO must obtain from the noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The RO's adjudication of the claim for increased rating should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The RO should consider the claim in light of all pertinent evidence added to the record since the RO's last adjudication-to include, for the sake of efficiency, evidence submitted following the Board hearing (notwithstanding the waiver of initial RO consideration). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Request from the Palo Alto HCS all records of VA outpatient and dental care since January 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.

The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA dental examination by an appropriate medical professional, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the dentist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Request that the dentist review the claims file including the August 2012 oral surgery, pathology, and follow-up treatment reports, if any, and note the review in an examination report.  

All necessary tests and studies should be accomplished (with all findings made available to the dentist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

a.  Request that the dentist evaluate all dental and temporomandubular symptoms including the current severity of the left lower gum and lip numbness and any functional deficits or disfigurement.  

b.  Request that the dentist evaluate the recent recurrent cyst and surgery and provide a diagnosis of a chronic dental, gum, maxilla or mandibular disorder if present. 

c.  If a chronic dental disorder is present, request that the dentist provide an opinion whether the disorder is a component of or represents a progression of the service-connected residuals of the cystectomy in service and if so, whether the dental disorder requires continued VA dental care.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  Adjudication of the claim for increased rating should include consideration of whether "staged" ratings or a dental disability rating is/are warranted. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


